     Case 1:19-cv-00278-NONE-BAM Document 41 Filed 09/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    EDWARD SHELBY TOLBERT,                           Case No. 1:19-cv-00278-NONE-BAM (PC)
10                       Plaintiff,                    ORDER DIRECTING DEFENDANT
                                                       MICHAEL TO FILE RESPONSIVE
11           v.                                        PLEADING
12    MICHAELS, et al.,                                TWENTY-ONE (21) DAY DEADLINE
13                       Defendants.
14

15          Plaintiff Edward Shelby Tolbert (“Plaintiff”) is a state prisoner proceeding pro se and in

16   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

17          Following the District Judge’s order adopting the findings and recommendations to deny

18   Defendant Michael’s motion to dismiss, this action proceeds on Plaintiff’s third amended

19   complaint against Defendant Michael for deliberate indifference in violation of the Eighth

20   Amendment. (ECF No. 40.)

21          Accordingly, Defendant Michael shall file an answer to Plaintiff’s third amended

22   complaint within twenty-one (21) days from the date of service of this order.
     IT IS SO ORDERED.
23

24      Dated:     September 21, 2021                         /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
